Exhibit 10.1

Loan No. 402316100

LOAN AGREEMENT

This Loan Agreement is made on this the 24 day of April, 2017, between
SADDLEBROOK RESORTS, INC., a Florida corporation (“Borrower”), in favor of
USAMERIBANK, a Florida banking corporation (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower has applied to Lender for a revolving line of credit loan in
the amount of $1,500,000.00 (the “Loan”).

WHEREAS, the loan is (i) evidenced by that certain Non-Revolving Line of Credit
Promissory Note of even date herewith, made by Borrower and payable to the order
of Lender in the principal amount of $1,500,000.00, and (ii) secured by, among
other collateral, a Security Agreement and UCC-1 Financing Statement of even
date herewith from Borrower to Lender

NOW, THEREFORE, and in consideration of the covenants herein contained, the
parties hereto agree as follows:

SECTION 1

DEFINITIONS

For the purpose of this Agreement, the following terms shall have the following
meanings: (When accounting terms used herein are not defined, they shall have
the meaning attributable to them under generally accepted accounting
principles.)

Section 1.1 Account. “Account” shall have the same definition as the definition
contained in Article 9 of the Uniform Commercial Code of the state of Florida,
and shall also mean any account receivable of Borrower as that term is used
under GAAP.

Section 1.2 Account Debtor. “Account Debtor” shall mean any Person who owes
payment to Borrower or a subsidiary for goods or services rendered by Borrower
to that Person.

Section 1.3 Affiliate. “Affiliate” shall mean any Person which or who directly
or indirectly controls, is controlled by, or is under common control with
Borrower.

Section 1.4 Agreement. “Agreement” shall mean this Loan Agreement, as it may
from time to time be amended.

Section 1.5 “Borrowing Base” INTENTIONALLY OMITTED.

Section 1.6 Borrowing Base Certificate. INTENTIONALLY OMITTED.

Section 1.7 Business Day. “Business Day” shall mean any day not a Saturday,
Sunday or legal holiday in the State of Florida, on which commercial banks are
open for business in Tampa.

 

1



--------------------------------------------------------------------------------

Section 1.8 Certificate of. “Certificate of’ shall mean a certificate signed by
a responsible officer of that Person.

Section 1.9 Debt. “Debt” shall mean any indebtedness or liability for borrowed
money (including any liability on account of deposits or advances), and any
indebtedness evidenced by notes, debentures, bonds or similar obligations.

Section 1.10 Event of Default; Default. “Event of Default” shall mean any of the
events specified herein provided that there has been satisfied any requirement
in connection with such event for the giving of notice, or the lapse of time, or
the happening of any further condition, event, or act; “Default” shall mean any
of such events, whether or not any such requirement has been satisfied.

Section 1.11. “GAAP”. GAAP means generally accepted accounting principles in the
United States applied on a consistent basis as in effect from time to time. To
the extent that any financial terms herein are not specifically defined they
shall have the meaning ascribed to them by GAAP and as otherwise acceptable to
Lender. If the Borrower notifies the Lender that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Lender notifies the Borrower that the
Lender requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then until such notice shall have been
withdrawn or such provision amended in accordance herewith (i) such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective and (ii) the Borrower shall
include with the financial statements and other financial information and
calculations required to be delivered to the Lender hereunder a reconciliation
of such financial statements, information and calculations before and after
giving effect to such change in GAAP.

Section 1.12 Guarantor. “Guarantor” shall mean collectively or individually
Saddlebrook International Tennis, Inc., a Florida corporation, and Thomas L.
Dempsey.

Section 1.13 Financial Statements. “Financial Statements” shall mean the
consolidated balance sheet, operating statement, and statement of income and
surplus as of the end of and for the applicable period for Borrower and its
subsidiaries in format reasonably acceptable to Lender.

Section 1.14 Indebtedness. “Indebtedness” shall mean all amounts or sums due
from Borrower to Lender, now or in the future, under this Agreement, the Note,
and all other Loan Documents, and under any and all other notes, instruments,
letters of credit, or agreements between Borrower and the Lender whatsoever
including, without limitation, principal, interest, standby fees, costs of
collection, reasonable attorneys’ fees and other expenses of the Lender which
Borrower is obligated to pay and amounts advanced by Lender in discharge of
obligations of Borrower, whether such amounts are now due or hereafter incurred,
directly or indirectly, and whether such amounts are from time to time reduced
and thereafter increased or entirely extinguished and thereafter reincurred.

Section 1.15 Loan Documents. “Loan Documents” shall mean this Agreement, the
Note, Security Agreement, such Uniform Commercial Code Financing Statements as
Lender deems necessary, and any and all other documents contemplated hereby or
thereby; and all other documents that evidence or secure the Loan.

Section 1.16 Note. “Note” shall mean the revolving line of credit promissory
note in the amount of $1,500,000.00 (the “Revolving Note”) of even date
herewith.

 

2



--------------------------------------------------------------------------------

Section 1.17 Obligations. “Obligations” shall mean all obligations whether
direct, indirect or contingent to pay money, however arising, including, without
limitation, general accounts payable, payments under leases, installment
purchase contracts, Debts, and the like.

Section 1.18 Permitted Liens. “Permitted Liens” shall mean only those security
interests and other liens (i) in favor of Lender securing the repayment of the
Indebtedness hereunder; (ii) liens securing the payment of taxes, assessments
and governmental charges or levies only in favor of governmental entities either
not yet due or the validity thereof are being contested in good faith by
appropriate proceedings diligently pursued; (iii) purchase money security
interest (including capitalized leases) to secure Obligations only to the extent
permitted under clause (iii) of the definition of “Permitted Obligations”;
(iv) pledges and deposits of cash by Borrower in the ordinary course of business
in connection with payment of premiums and deductibles for policies of
insurance.

Section 1.19 Permitted Obligations. “Permitted Obligations” shall mean the
following: (i) the Indebtedness; (ii) unsecured accounts payable and accrued
payables arising in the ordinary course of business which are not past due
beyond any applicable grace period in accordance with their terms;
(iii) purchase money indebtedness (including capitalized leases) to the extent
secured by purchase money security interest in equipment so long as the
cumulative aggregate principal amount of any such indebtedness does not exceed
the lesser of (A) $100,000 or (B) the cost of equipment so acquired;
(iv) unsecured Obligations to suppliers that are consistent with past business
practices and obtained in the ordinary course of business provided such
Obligations is not past due beyond thirty (30) days; (v) Obligations for taxes,
assessments and governmental charges or levies payable only to governmental
entities the validity thereof are being contested in good faith by appropriate
proceedings diligently pursued; and (vi) indebtedness in respect of the
financing of insurance premiums and deductibles incurred in the ordinary course
of business and consistent with past business practices.

Section 1.20 Person. “Person” shall mean an individual, a partnership, a
corporation, an entity, an association, a trust, a joint venture, an
unincorporated organization, or any government or any department or agency or
authority thereof, or any natural or artificial person.

Section 1.21 Property. “Property” shall mean the Accounts and the assets and
other property described in the Security Agreement as property upon which Lender
has been granted a security interest pursuant to the Security Agreement.

Section 1.22 Qualified Account. INTENTIONALLY OMITTED.

Section 1.23 Qualified Inventory. INTENTIONALLY OMITTED.

Section 1.24 Security Agreements. “Security Agreements” shall mean the Security
Agreement of even date herewith to be executed by Borrower granting to Lender a
first lien upon certain assets of Borrower described therein and all other
documents which secure the Indebtedness.

Section 1.25 Subsidiary. INTENTIONALLY OMITTED.

SECTION 2

DESCRIPTION OF BORROWING RELATIONSHIP

Section 2.1 Revolving Note. The Note evidences a revolving line of credit of
even date herewith. The total amount to be advanced under the Note shall not
exceed at any one time the lesser of $1,500,000.00 (the

 

3



--------------------------------------------------------------------------------

“Original Principal Amount”). The Revolving Note shall be secured by the
Security Agreement of even date herewith. Borrower may only make advances under
the Revolving Note in accordance with the terms, obligations and limits set
forth herein.

Section 2.2 Resting Period. Borrower shall pay down the outstanding loan balance
in its entirety to a zero balance annually for a period of sixty ( 60)
consecutive days and such account shall remain a zero balance for such period
each year during the term of this Loan. Provided no default exists, Borrower
shall thereafter continue to borrow as provided under the terms of this Note.

Section 2.3 Other Notes. All of the terms, covenants and conditions contained in
this Loan Agreement shall apply not only to the Note, but also to all other
Indebtedness and other sums owed from Borrower to Lender, now or in the future;
and Borrower hereby acknowledges and agrees that subject to any applicable
notice or cure periods, any breach or default or other similar condition or
event (however described) of this Loan Agreement shall also be a default under
any and all of the foregoing notes, and obligations and a default under any of
the foregoing notes or obligations shall also be a default under this Loan
Agreement. In the event Lender issues any letters of credit for the benefit of
Borrower, the original principal amount of the Revolving Loan shall be reduced
by the face amount of such letters of credit outstanding at any given Original
Principal Amount time. In the event any amount is drawn under such letters of
credit, the Maximum Revolving Loan Amount shall be reduced by the amount so
drawn at any given time”.

Section 2.4 Security for the Loan. The payment and performance by Borrower of
its obligations under the Note and the Loan Documents shall be secured by
(i) the Security Agreement; (ii) UCC Financing Statement filed with the Florida
Secured Transaction Registry, (iii) the Guaranties; and (iv) such other
collateral and security as may be required under this Agreement or any of the
other Loan Documents otherwise provided to Lender.

SECTION 3

CONDITIONS PRECEDENT

The obligation of the Lender to make the Loan hereunder (or to advance funds
under the Revolving Note from time to time) is subject to the following
conditions precedent and to no material adverse change (as determined solely by
Lender in its sole and absolute discretion) in the financial condition of
Borrower having occurred and to no pending or threatened material adverse
litigation against Borrower.

Section 3.1 Financial Statements. Delivery to Lender of Financial Statements and
other financial information described in this Agreement, or as otherwise
reasonably requested by Lender.

Section 3.2 Supporting Documents. Current, certified copies of Borrower’s
Articles of Incorporation, By-Laws, Good Standing Certificate, corporate
resolution authorizing the transactions contemplated hereby, and incumbency
certificates, all in form and substance satisfactory to Lender.

Section 3.3 Documents Required for the Closing. Borrower shall have duly
executed and delivered to Lender, or provided to Lender prior to the
disbursements of the Term Loan and the initial advance under the revolving loan
(the “Closing”) the following:

(i) the Revolving Note - $1,500,000.00;

(ii) this Loan Agreement;

 

4



--------------------------------------------------------------------------------

(iii) the Security Agreement;

(iv) Uniform Commercial Code Financing Statements;

(v) the Closing Statement; and

(vi) such other documents and information as Lender’s counsel reasonably
requires.

Section 3.4 Default. No Event of Default is in existence.

Section 3.5. Field Audit. Intentionally Omitted.

SECTION 4

BORROWING, REPAYMENT AND SECURITY

Section 4.1 Revolving Note. As provided in the Revolving Note, Borrower may
borrow, pay, reborrow and repay under the terms of the Revolving Note and
pursuant to this Section 4 (provided that at no time shall the balance
outstanding exceed the Maximum Revolving Loan Amount).

Section 4.2 Unused Fee – Revolving Note. Borrower shall pay to Bank an unused
fee (the “Unused Fee”) in the amount equal to one quarter of one percent (.25%)
per annum to be calculated on the average daily unused revolving committed
amount (computed on the basis of a year of 360 days and the actual number of
days elapsed. The Unused Fee shall begin to accrue on the first
(1st) anniversary of the Loan and shall be payable quarterly in arrears with the
first payment being due fifteen (15) months after the Effective Date hereof and
every quarter thereafter until the Maturity Date (as defined in the Note).

Section 4.3 Disbursements and Borrowing Availability Under Revolving Note.
Advances which may be made by Lender from time to time under the Note shall be
made available to Borrower by crediting such proceeds to Borrower’s operating
account with Lender. Lender may in its sole discretion charge Borrower’s
operating account for all (a) payments of principal, interest and unused fees,
due or to become due with respect to the loan(s) described in this Loan
Agreement, and (b) during any period an Event of Default remains uncured all
other fees, other sums due and reimbursement of customary Lender expenses.
Lender shall make advances under the Note to Borrower and its subsidiaries and
no others.

Section 4.4 Borrowing Base. INTENTIONALLY OMITTED.

Section 4.5 Security. All Indebtedness shall be secured by (i) the Security
Documents; (ii) UCC Financing Statement filed with the Florida Secured
Transaction Registry, (iii) the Guaranties; and (iv) such other collateral and
security as may be (A) required under this Agreement or any of the other Loan
Documents, (B) otherwise provided to Lender. Any default under any Loan Document
shall be deemed a Default under this Loan Agreement.

Section 4.6 Prepayments. Borrower may, at its option, prepay the Note in whole
or in part without penalty or premium. Each partial prepayment of the Note shall
be applied to principal payments in the inverse order of their maturity.

Section 4.7 Calculation of Interest. Any interest due on the Note or on any
other amount constituting Indebtedness hereunder, shall be calculated on the
basis of the actual number of days elapsed over a year containing 360 days.
Notwithstanding anything herein or in any document contemplated hereby to the
contrary, the maximum amount of interest which Lender shall collect hereunder
shall not exceed that amount which when added to any other amount deemed
interest under applicable law equals the amount which would have been collected
if interest had been calculated on the outstanding principal indebtedness at the
maximum interest rate per annum allowed by applicable law. In the event any
interest is received or charged by Lender in excess of that amount, Borrower
shall be entitled to an immediate refund of such excess.

 

5



--------------------------------------------------------------------------------

Section 4.8 Application of Payments. All payments received on the Note shall be
applied first to reasonable costs and expenses that are neither principal nor
interest required to be paid under the terms of this Agreement, then to interest
to the extent then accrued and then to principal.

Section 4.9 Place and Medium of Payment. Unless Borrower is otherwise notified
by Lender, all payments of principal, interest, or other amounts constituting
Indebtedness shall be made at the office of the Lender specified herein or at
such other address as the Lender may designate.

SECTION 5

FINANCIAL STATEMENTS - AFFIRMATIVE COVENANTS

Borrower covenants and agrees that from the date hereof and until the
Indebtedness is paid in full it shall, where appropriate:

Section 5.1 Financial Statements, Etc. Borrower will deliver to Lender the
following:

 

  (i) annually, within 120 of fiscal year end, audited financial statements of
Borrower prepared by an independent certified public accountant, acceptable to
Lender, including without limitation statements of profit and loss and of
surplus for each such fiscal year, balance sheets, and operating statements all
in reasonable detail and certified as true and correct by the Manager, Managing
Member, President or Chief Financial Officer of Borrower and in each case in the
form(s) previously submitted to Lender.

 

  (ii) quarterly, within 30 days of quarter end, company prepared financial
statements of Borrower, without limitation, statements of profit and loss and of
surplus, balance sheets, operating statements, all in reasonable detail and
certified as true and correct by the Manager, Managing Member, President or
Chief Financial Officer of Borrower and in each case in the form(s) previously
submitted to Lender.

 

  (iii) annually, within 120 of fiscal year end, audited financial statements of
Guarantor, Saddlebrook International Tennis, Inc., a Florida corporation,
prepared by an independent certified public accountant, acceptable to Lender,
including without limitation statements of profit and loss and of surplus for
each such fiscal year, balance sheets, and operating statements all in
reasonable detail and certified as true and correct by the Manager, Managing
Member, President or Chief Financial Officer of Borrower and in each case in the
form(s) previously submitted to Lender;

 

  (iv) quarterly, within 30 days of quarter end, company prepared financial
statements of Guarantor, Saddlebrook International Tennis, Inc., a Florida
corporation without limitation, statements of profit and loss and of surplus,
balance sheets, operating statements, all in reasonable detail and certified as
true and correct by the Manager, Managing Member, President or Chief Financial
Officer of Guarantor and in each case in the form(s) previously submitted to
Lender;

 

  (v) annually, current financial statements of Guarantor, Thomas L. Dempsey,
certified in form and content reasonably satisfactory to Lender;

 

6



--------------------------------------------------------------------------------

  (vi) Promptly upon Borrower obtaining knowledge of the occurrence of any
Default, a notice thereof, specifying the nature thereof; and promptly upon the
occurrence of any event or the discovery of any notice of material litigation,
or fact which might reasonably expected to affect or indicate a material and
adverse change in Borrower’s financial condition, notice thereof specifying the
nature thereof.

 

  (vii) Such other material financial and general business information as Lender
may from time to time reasonably request from Borrower, including, without
limitation, at such times as Lender requests, a listing of all Accounts,
including names, addresses and phone numbers of Account Debtors.

Section 5.2 Additional Reporting. Borrower shall provide to Lender all reports
relating to Accounts Receivable Agings and Accounts Payable Agings as requested
by Lender from time to time in reasonable detail and certified as true and
correct by the Manager, Managing Member, President or Chief Financial Officer of
Borrower and in such form as previously submitted and approved by Lender.

Section 5.3 Books of Account. Borrower will maintain books of account in
accordance with GAAP as consistently applied, so as to disclose the information
necessary for determining whether the provisions of this Agreement have been
met.

Section 5.4 Right of Inspection. Whenever Lender, in its sole discretion, deems
it necessary, and upon five (5) Business Day’s prior notice to Borrower,
Borrower will permit Lender or any agent designated by Lender to visit and
inspect any property of Borrower and to inspect and make excerpts of Borrower’s
accounting records, all at such reasonable times and as often as Lender may
reasonably request.

Section 5.5 Insurance. Borrower currently has in place and will at all times
maintain adequate insurance with responsible insurers with coverage normally
obtained by businesses similar to Borrower’s, and in full compliance with all of
Lender’s reasonable underwriting guidelines and criteria; provided that the
insurance currently in place satisfies such requirements and criteria. Borrower
will provide Lender within thirty (30) days after closing (and annually
thereafter), a certificate of insurance naming Lender as the “loss payee”
(specifying the types and amounts of insurance in force and the insurers of each
risk covered by such insurance, and maintain the same throughout the term of the
loan.

Section 5.6 Payment of Indebtedness, Taxes, Etc. Borrower will (a) pay and
discharge all of their Obligations as and when due and payable before the same
shall become in default and (b) pay and discharge promptly all taxes,
assessments and governmental charges or levies imposed upon them or upon their
income and profits, or upon any of their property, real, personal or mixed, or
upon any part thereof, before the same shall become in default, as well as all
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might become a lien or charge upon such properties or any part thereof;
provided, however, that Borrower will not be required to pay and discharge any
such Obligation, tax, assessment, charge, levy or claim so long as the validity
thereof shall be diligently and continuously contested in good faith by
appropriate proceedings with respect to any such Obligation, tax, assessment,
charge, levy or claim so contested.

Section 5.7 Maintenance of Corporate Existence, Rights. Borrower will do or
cause to be done all things necessary to preserve and keep in full force and
effect its existence, franchises, rights and privileges as a corporation under
the laws of Florida and will do or cause to be done all things necessary to
preserve and keep in full force and effect its right to own property and operate
all aspects of its business in a manner not less favorable to it than those now
in existence. Borrower will comply in all material respects with all
requirements applicable to it under the laws or regulations of the United
States, of any state or states and of any other governmental authority.

 

7



--------------------------------------------------------------------------------

Section 5.8 Use of Proceeds. The funds borrowed under the Note will be used only
for valid business purposes.

Section 5.9 Further Assurances. If at any time the Lender, in its sole but
reasonable discretion, believes that any portion of the Indebtedness is not
properly secured or will or may not be properly secured by the Security
Agreement as a first priority lien upon all Accounts and assets to Lender’s
reasonable satisfaction, then Borrower shall, within three (3) days after
written notice of such request from Lender, take all actions and do all things
and matters necessary to assure to the reasonable satisfaction of Lender that
any part of the Indebtedness then existing or thereafter to be created is
properly secured or will be secured as contemplated by this Agreement or any
other Loan Document.

Section 5.10 Maintenance of Assets. Borrower will maintain its offices and all
of its equipment and assets in good working order and make all normal and
customary repairs and replacements of the same.

Section 5.11 Litigation Notice. Borrower will deliver to Lender prompt written
notice of any action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or other agency which, if adversely determined,
would materially adversely affect the business, properties or condition,
financial or otherwise, of Borrower.

Section 5.12 Transactions with Affiliates. Borrower shall not enter into any
transaction including, without limitation, the purchase, sale, or exchange of
property with any Affiliate except in the ordinary course of and pursuant to the
reasonable requirement of Borrower’s business, and upon terms substantially the
same and no less favorable to Borrower as Borrower would obtain in a comparable
arms’ length transaction with any Person not an Affiliate, and so long as such
transaction is not prohibited hereunder. So long as Borrower is indebted to
Lender, Borrower agrees that it shall not divert any orders, business, billings,
or accounts to any Affiliate or any Person.

Section 5.13 Review of Accounts. Borrower shall allow Lender, at Lender’s
request (when Lender deems the same reasonably necessary), to obtain a review of
all Accounts by an independent third party acceptable to Lender and Borrower,
all at the expense of Borrower, the review to be in form satisfactory to Lender.
In the event of such a review, the Lender agrees and, prior to the commencement
thereof, will cause the independent third party to acknowledge and agree to
maintain the confidentiality of the information to which access is given and
will not deal with such information in any manner which results in the breach of
the Borrower’s ethical obligation to maintain the confidentiality of privileged
client information and communications.

Section 5.14 Financial Covenants.

 

  (a) Fixed Charge Coverage Ratio. Borrower shall at all times maintain a
minimum Fixed Charge Coverage Ratio (“FCC”), of 1.25 to 1.00, tested annually
beginning December 31, 2017 (date of statement used for testing). The numerator
shall be Consolidated Pretax Net Income of SRI and SIT plus Interest Expense of
SRI and SIT plus Depreciation and Amortization Expense of SRI and SIT less
Non-recurring Gaines plus Non-recurring Expenses less an assumed annual charge
of $300,000 for annual required Capital Expenditures; Denominator shall be
Current Maturities of Long Term Debt of SRI and SIT plus Interest Expenses of
SRI and SIT plus Capital Lease payments of SRI and SIT.

 

  (b)

Letters of Credit. Notwithstanding anything contained herein to the contrary, to
the extent that any such Letters of Credit are issued during the term of this
loan, Borrower specifically authorizes and agrees: (i) that Lender is authorized
to place a hold on the full face amount of

 

8



--------------------------------------------------------------------------------

  the line of credit account and such hold will remain on the line of credit
account as long as any such Letter of Credit(s) is outstanding; (ii) the
availability of funds on said line of credit account will be automatically
reduced by the corresponding full face amount issued on the Letter of Credit;
and (iii) a default under any Letter of Credit or any document that evidences
the same shall be a default under the Renewal Note and Loan.

 

  (c) Annual Review. The line of credit shall be subject to an annual review by
Lender. The annual review will evaluate the current situation of the Borrower
and may, at Lender’s sole discretion, call for modifications in the loan
documents and/or additional requirements. Some of these modifications may
involve the interest rate, repayment terms, fees or other provisions Lender
determines applicable.

Section 5.14 Primary Banking Relationship. Borrower shall maintain its primary
banking relationship and depository accounts with Lender.

Section 5.15 Cross Default. Borrower hereby agrees that any breach or default or
other similar condition or event (however described) of any other loan, note,
obligations, or indebtedness now or hereafter owed to Lender beyond any
applicable grace period provided in the instrument or agreement under which such
indebtedness was created, shall be deemed a breach and default of this document.

Section 5.16 Landlord Lien Waiver. Intentionally Omitted.

 

9



--------------------------------------------------------------------------------

SECTION 6

NEGATIVE COVENANTS

Borrower covenants and agrees that from the date hereof until the Indebtedness
is paid in full:

Section 6.1 Liens, Etc. Borrower will not create or allow to be created, incur
or allow to be incurred, assume or suffer, or allow to exist any mortgage,
pledge, lien, charge or other encumbrance of any nature whatsoever except
Permitted Liens on any of its assets now or hereafter owned, or enter into or
suffer or allow to exist any conditional sales contracts or other title
retention agreements.

Section 6.2 Merger; Consolidation; Sale of Substantial Assets; Name Change.
Borrower will not directly or indirectly consolidate with, or sell, lease,
transfer or otherwise dispose of all or a substantial part of its properties,
shares or assets to, or acquire all or a substantial part of the properties,
shares or assets of, any other Person, without the prior written consent of
Lender, nor will Borrower in any way change its name without the prior written
consent of Lender.

Section 6.3 Obligations or Guarantee. Borrower will not incur any indebtedness,
or borrowed money or become obligated in any way for any Obligation, except
Permitted Obligations nor will it in any way become responsible for the
Obligations of any other Person, directly or indirectly, whether by agreement to
purchase the Obligations of any other Person, by guaranty, endorsement, surety
agreement or otherwise.

Section 6.4 Loans and Investments. Borrower will not purchase any stock,
securities or evidence of indebtedness, or make or permit to exist any loans or
advances to, without the prior written consent of Lender, or make any
investments or acquire any interest in, any other Person.

Section 6.5 Nature of Business. Borrower shall not conduct any business other
than its current business or business customarily conducted by companies
similarly situated, and shall not permit any material change in management or
ownership of Borrower.

Section 6.6 Sale, Pledge, Etc. of Property. Borrower will not sell, transfer,
pledge or otherwise dispose of any of its interest in any of its assets except
in the ordinary course of its business.

Section 6.7 Sale and Leaseback. Borrower will not enter into any arrangement,
direct or indirect, with any Person whereby it shall sell or transfer any
property, real or personal, and used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being transferred.

Section 6.8 Material Adverse Change. Borrower and all guarantors shall not have
a material adverse change in their financial condition, which shall include, but
not be limited to, if shareholders owning outstanding shares of Borrower at this
time shall at any time no longer be shareholders of Borrower other than by
reason of death, disability or normal retirement.

 

10



--------------------------------------------------------------------------------

SECTION 7

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants and so long as this Agreement is in effect or
any part of the Indebtedness remains unpaid, shall continue to warrant at all
times, that:

Section 7.1 Borrower. Borrower is a corporation duly organized and validly
existing under and by virtue of the laws of the State of Florida. Borrower holds
in full force and effect all material permits, licenses, and franchises
necessary for it to carry out its operations in conformity with all applicable
laws and regulations of the State of Florida.

Section 7.2 Financial Statements. Borrower has heretofore made available to
Lender its most recent Financial Statements and other pertinent financial
information. All of those Financial Statements fairly represent the financial
condition of the Borrower and the result of its operations as of the date of the
balance sheets and income and surplus statements, all of which were prepared in
accordance with GAAP.

Section 7.3 Changes in Financial Condition. Since the date that Borrower has
applied for the Loan, there has been no material adverse change in the assets or
the financial condition of Borrower from that set forth or reflected in the
Financial Statements as of that date or for the period then ended.

Section 7.4 Legal or Administrative. There are no actions, suits or proceedings
by any public or governmental body, agency or authority or litigation by any
Person, or by any public or governmental body, agency, or authority pending or,
threatened against Borrower or to which it is a party involving the possibility
of any judgment or liability not fully covered by insurance or by adequate
reserves set upon the books of Borrower, or which may result in any material
adverse change in the business or in the condition, financial or otherwise, of
Borrower, and, to the best of the knowledge and belief of Borrower, it has
materially complied with all applicable laws and requirements of governmental
authorities.

Section 7.5 Assets. Borrower has good, marketable title to all of its assets
reflected in the Financial Statements and such assets are free and clear of all
liens, charges and encumbrances except for Permitted Liens.

Section 7.6 Loss. Since the date of the Financial Statements already delivered
to Lender, no substantial loss, damage, destruction or taking of any of the
physical properties or assets of Borrower has occurred which has not been fully
restored or replaced, or which is not fully covered by insurance. Borrower is
not aware of any material adverse fact or likelihood concerning its condition
which has not been fully disclosed in writing to Lender.

Section 7.7 Corporate Restrictions. Borrower is not a party to any contract or
subject to any charter or other corporate restriction which would materially and
adversely affect its property or business, or its ability to perform its
obligations under the Loan Documents.

Section 7.8 Tax Returns. Borrower has filed all Federal, State and local tax
returns which are required to be filed (taking into account any applied for
extension of time within which to file), and has paid all taxes as shown on the
returns and all assessments received by it to the extent that the taxes have
become due other than taxes being contested in good faith.

Section 7.9 Purpose of Borrowing. None of the proceeds of the loan by Lender
will be used for the purpose of reducing or carrying any margin security or for
the purpose of reducing or retiring any indebtedness

 

11



--------------------------------------------------------------------------------

which was originally incurred to purchase or carry a margin security or for any
other purpose which might constitute this transaction a “purpose credit” within
the meaning of Regulation U, as now in effect or as it may hereafter be amended,
and all such proceeds shall be used for normal business purposes.

Section 7.10 Authority. Borrower has full authority to enter into the Loan
Documents and carry out all terms thereof and all required approvals or consents
of the directors of the Borrower and all other necessary Persons have been
obtained.

Section 7.11 Payment of Loan Proceeds. Lender is authorized to disburse all
proceeds of any Loan to Borrower hereunder directly to Borrower by depositing
such proceeds in Borrower’s account with Lender.

Section 7.12 Shareholder Debt. There are not now, nor shall there be, any loans,
debts, obligations or the like between Borrower or any shareholder of Borrower.

SECTION 8

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing then there shall be
an Event of Default:

(i) If Borrower defaults in the payment of any principal or interest under any
Note when the same shall become due or defaults in payment of principal or
interest under any other obligation owed to Lender; subject to applicable notice
or cure periods, if any; or

(ii) If Borrower defaults in any payment of principal or interest on any other
Obligation for borrowed money beyond any period of grace provided with respect
thereto, or in the performance of any other agreement, term, or condition
contained in any agreement under which any such Obligation is created and either
(A) such default continues beyond maturity of the Obligation (whether by
acceleration or otherwise) or (B) the effect of such default is to cause, or
permit the holder or holders of such Obligation (or trustee on behalf of such
holder or holders) to cause such Obligation or any part thereof to become due
prior to its stated maturity; or

(iii) If any representation or warranty made by Borrower herein or in any
writing furnished in connection with or pursuant to the Loan Documents shall be
false or misleading in any material respect; or

(iv) If Borrower defaults in the performance or observance of any other
agreement, covenant, term or condition contained herein or in any other Loan
Document and such default shall not have been remedied within thirty (30) days
after written notice thereof is sent by Lender to Borrower; or

(v) If a proceeding or case shall be commenced in any court of competent
jurisdiction, seeking (a) the liquidation, reorganization, dissolution,
winding-up, or recomposition or readjustment of debts of Borrower, or (b) the
appointment of a trustee, receiver, custodian, liquidator or the like of
Borrower under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, without the consent of
Borrower and such proceedings or case shall continue undismissed for a period of
sixty (60) days, or an order, judgment or decree approving or ordering any of
the foregoing shall be entered and continue unstayed and in effect, for a period
of sixty (60) days, or an order for relief against Borrower shall be entered in
an involuntary case under Title 11 of the United States Code or any other
Federal or State bankruptcy, insolvency or similar law (as now or hereafter in
effect); or

(vi) If Borrower shall (a) apply for or consent to the appointment of, or the
taking possession by, a receiver, custodian, trustee or liquidator of itself or
of all or a substantial part of its property, (b) admit in

 

12



--------------------------------------------------------------------------------

writing its inability, or be generally unable, to pay its debts as such debts
become due, (c) make a general assignment for the benefit of its creditors
(d) commence a voluntary case under Title 11 of the United States Code or any
other Federal or State bankruptcy, insolvency or similar law, or (e) take any
corporate action for the purpose of effecting any of the foregoing; or

(vii) If any final, non-appealable order is entered in any proceeding against
Borrower decreeing the dissolution or split-up of the Borrower or any judgment
is entered against Borrower or any part of their assets for an amount in excess
of $10,000.00 and the judgment is not satisfied within thirty (30) days
thereafter or is not fully covered by insurance; or

(viii) If a material adverse change occurs in the business or financial
condition of Borrower.

Thereupon, Lender may, at its option, declare the Note and all other amounts of
the Indebtedness to be immediately due and payable together with interest
accrued thereon, which shall bear interest at the Default Rate set forth in the
Promissory Note from and after such date, and Lender shall have the right to
pursue all legal rights and remedies allowed by law. Nothing herein or in any
other Loan Document is intended to affect any rights of Lender with respect to
any Indebtedness which may now or hereafter be payable on demand. If the grace
periods contained in any other Loan Document evidencing any of the loans that
are the subject matter of this Loan Agreement allow longer periods of time as
grace periods after default, the grace periods of time set forth in this Section
shall be the grace periods of time that shall control.

SECTION 9

MISCELLANEOUS

Section 9.1 Expenses. Borrower agrees, whether or not the transactions hereby
contemplated shall be consummated, to pay, and save Lender and any agent of
Lender harmless against liability for the payment of all reasonable expenses
arising in connection with this transaction, including, without limitation, any
state documentary stamp taxes and intangible taxes or other taxes (including
interest and penalties, if any) which may be determined to be payable in respect
to the execution and delivery of any Loan Documents executed in connection with
this Agreement, (other than income or other taxes of Lender based upon receipt
of interest income), costs of inspections, environmental audits, field audits,
appraisals, and such other similar expenses, and the reasonable fees and
expenses of Lender’s counsel and counsel of any agent of Lender. If an Event of
Default shall occur, Borrower shall also pay all Lender’s reasonable costs of
collection and expenses incurred to remedy such default, including, without
limitation, Lender’s or any of its agent’s or employees’ travel expenses, court
costs and attorneys’ fees and legal assistants’ fees, and disbursements whether
incurred in connection with collection efforts, trial or appeal.

Section 9.2 Payments on Business Days. Whenever any payment to be made hereunder
or under any other Loan Document shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing interest, if any, due in
connection with such payment.

Section 9.3 Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by Borrower in connection
herewith shall survive the execution and delivery of the Loan Documents.

Section 9.4 Successors and Assigns. All covenants and agreements in this
Agreement shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not.

 

13



--------------------------------------------------------------------------------

Section 9.5 Notices. All notices which are required or permitted hereunder must
be in writing and shall be deemed to have been given, delivered or made, as the
case may be, (notwithstanding lack of actual receipt by the addressee) (i) when
delivered by personal delivery, (ii) three (3) days after having been deposited
in the United States mail, certified or registered, return receipt requested,
sufficient postage affixed and prepaid, or (iii) one (1) day after having been
deposited with an expedited, overnight courier service (such as Federal
Express), addressed to the party to whom notice is intended to be given at the
address set forth below. Any party shall have the right to change such party’s
address for notice hereunder to any other location within the continental United
States by giving of thirty (30) days’ notice to all other parties in the manner
set forth herein.

 

If to Borrower:

   SADDLEBROOK RESORTS, INC.    5700 Saddlebrook Way    Wesley Chapel, Florida
33543

 

Copy to:

                    

 

If to Lender:

   USAMERIBANK    4790 140th Avenue North    Clearwater, FL 33762    Attn:
Commercial Loan Department

 

Copy to:

   Trenam Law    101 E. Kennedy Boulevard, Suite 2700    Tampa, Florida 33602   
Attn: Robert G. Stern, Esq.

Section 9.6 Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.

Section 9.7 Indemnification. Without limiting any of the other provisions
contained in this Agreement, the Note or the other Loan Documents, Borrower
agrees to indemnify and hold Lender harmless from and against any and all
liability, deficiency, damage, cost or expense, including, but not limited to
legal fees, expenses and settlement costs resulting from (i) any
misrepresentation, material omission, breach of warranty or representation, or
the non-fulfillment of any covenant or agreement on the part of Borrower under
or relating to this Agreement, the Note or the other Loan Documents, or (ii) any
allegation that the relationship of Lender and Borrower is anything other than
that of a secured lender and a borrower; and any and all actions, suits,
proceedings, demands, assessments, judgments, costs, legal and accounting fees
or other expenses incident to the foregoing indemnification by Borrower pursuant
to this paragraph.

Section 9.8 Headings. The descriptive section headings herein have been inserted
for convenience only and shall not be deemed to limit or otherwise affect the
construction of any provisions hereof.

Section 9.9 Counterparts. This Agreement may be executed simultaneously in
several counterparts, each of which shall be deemed an original, and it shall
not be necessary in making proof of this Agreement to produce or account for
more than one such counterpart.

 

14



--------------------------------------------------------------------------------

Section 9.10 Remedies Cumulative. All rights and remedies of Lender hereunder
are cumulative and concurrent and in addition to any rights and remedies which
Lender may have under the laws of Florida or the laws of the United States, and
the exercise of any one right or remedy by Lender against Borrower will not
deprive Lender of any other right or remedy against Borrower.

Section 9.11 Severability. If any portion of any Loan Document is declared void
by any court as illegal or against public policy the remainder of the Loan
Document in question shall continue in full effect.

Section 9.12 Waiver. Borrower waives presentment, notice of dishonor and protest
as to all obligations under the Note.

Section 9.13 Waiver by Lender. No delay or omission by the Lender in exercising
any right hereunder or under any Loan Document or with respect to the
Indebtedness shall operate as a waiver of that or any other right, and no single
or partial exercise of any right shall preclude the Lender from any other or
further exercise of any other right or remedy. The Lender may (but shall not be
obligated to) cure any Event of Default on account of Borrower in any reasonable
manner without waiving the Event of Default so cured and without waiving any
other prior or subsequent Event of Default by Borrower, and all amounts and
expenses incurred by Lender in doing so shall bear interest at the maximum rate
of interest allowed by law. All rights and remedies of the Lender under this
Agreement and under the Uniform Commercial Code and other applicable laws shall
be deemed cumulative.

Section 9.14 Withholding and Other Tax Liabilities. Lender shall have the right
to refuse to make any advances hereunder from time to time unless Borrower shall
have given to Lender evidence, reasonably satisfactory to Lender, that Borrower
has properly deposited or paid, as required by law, all withholding taxes and
all federal, state, city, county or other taxes due up to and including the date
of the advance. Upon expiration or termination of the Note, Lender shall be
entitled to continue to hold any and all of the collateral until Borrower has
given to Lender evidence, satisfactory to Lender, that Borrower has properly
deposited or paid, as required by law, all federal withholding taxes due up to
and including the date of such expiration or termination. In the event that any
lien, assessment or tax liability against Borrower shall arise in favor of any
taxing authority and, in the case of a tax liability, not be classified as a
Permitted Lien, whether or not notice thereof shall be filed or recorded as may
be required by law, Lender shall have the right after five (5) business days’
notice to Borrower (but shall not be obligated, nor shall Lender hereby assume
the duty) to pay any such lien, assessment or tax liability by virtue of which
such charge shall have arisen. In order to pay any such lien, assessment or tax
liability, Lender shall not be obliged to wait until said lien, assessment or
tax liability is filed before taking such action as hereinabove set forth. Any
sum or sums which Lender shall have paid for the discharge of such lien shall be
added to Borrower’s Indebtedness and shall be paid by Borrower to Lender with
interest thereon at the maximum rate allowed by law, upon demand, and Lender
shall be subrogated to all rights of such taxing authority against Borrower.

Section 9.15 WAIVER OF JURY TRIAL. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY. IT FURTHER WAIVES ANY RIGHT IT MAY HAVE TO SEEK TO CONSOLIDATE ANY
SUCH LITIGATION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER LITIGATION
IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. FURTHER, BORROWER HEREBY
CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF LENDER, NOR THE LENDER’S COUNSEL,
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER

 

15



--------------------------------------------------------------------------------

WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT
TO JURY TRIAL PROVISION. BORROWER ACKNOWLEDGES THAT THE PROVISIONS OF THIS
SECTION ARE A MATERIAL INDUCEMENT TO LENDER’S EXECUTION AND ACCEPTANCE OF THIS
AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS.

Section 9.16 Termination. This Agreement shall terminate upon repayment in full
of the Borrower’s Indebtedness governed by this Agreement or if later, such date
as Borrower no longer has the right to make any borrowings pursuant to any
revolving lines of credit or similar facilities established under this
Agreement.

 

 

(SEE SIGNATURE BLOCK ON NEXT PAGE)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement as
of the date first above written.

 

SADDLEBROOK RESORTS, INC., a Florida corporation By:   LOGO [g373746dsp017a.jpg]
  Thomas L. Dempsey, Chief Executive Officer

STATE OF FLORIDA                         )

COUNTY OF HILLSBOROUGH       )

THE FOREGOING INSTRUMENT was acknowledged before me this 24 day of April, 2017,
by Thomas L. Dempsey, Chief Executive Officer of SADDLEBROOK RESORTS, INC., a
Florida corporation, on behalf of the corporation, who is either [please check
as applicable] (         ) personally known to me, or (         ) presented a
valid Florida driver’s license as identification.

 

   LOGO [g373746dsp017b.jpg]    NOTARY PUBLIC [Signature Above]    Print Name: 
   LOGO [g373746dsp017c.jpg]         (NOTARIAL SEAL)    State of Florida   
My Commission Expires:                               
                                                                 

 

LOGO [g373746dsp018d.jpg]

(SIGNATURE BLOCK CONTINUED ON NEXT PAGE)

 

17



--------------------------------------------------------------------------------

(CONTINUATION OF SIGNATURE BLOCK LOAN AGREEMENT)

IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement as
of the date first above written.

 

LENDER: USAMERIBANK, A Florida banking corporation By:   LOGO
[g373746dsp018a.jpg]   David T. Manno, Vice President             (CORPORATE
SEAL)

STATE OF FLORIDA                         )

COUNTY OF HILLSBOROUGH       )

THE FOREGOING INSTRUMENT was acknowledged before me this 24 day of April, 2017,
by David T. Manno, Vice President of USAMERIBANK, a Florida corporation, on
behalf of the bank, who is either [please check as applicable]         
personally known to me, or          presented a valid driver’s license as
identification.

 

   LOGO [g373746dsp018b.jpg]    NOTARY PUBLIC [Signature Above]    Print Name:
   LOGO [g373746dsp018c.jpg]         (NOTARIAL SEAL)    State of Florida   
My Commission Expires:                               
                                                          

 

LOGO [g373746dsp018d.jpg]

 

18